Wilmington Trust, N.A. v Lockport Professional Park Realty LLC (2020 NY Slip Op 00928)





Wilmington Trust, N.A. v Lockport Professional Park Realty LLC


2020 NY Slip Op 00928


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


20.1 CA 18-01827

[*1]WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR BENEFIT OF THE REGISTERED HOLDERS OF JPMBB COMMERCIAL MORTGAGE SECURITIES TRUST, 2014-C21, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2014-C21, PLAINTIFF-APPELLANT,
vLOCKPORT PROFESSIONAL PARK REALTY LLC, BENTON B. KENDIG, III, GEORGE DAGRACA, JAMES MARTIN, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANTS. 


THOMPSON & KNIGHT LLP, NEW YORK CITY (VIVIAN M. ARIAS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
WOODS OVIATT GILMAN LLP, ROCHESTER (WARREN B. ROSENBAUM OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Niagara County (Henry J. Nowak, J.), entered August 27, 2018. The order, among other things, denied in part plaintiff's motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 3 and 26, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court